DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made that this application is a continuation of (patented) parent application 15/236,666. 
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 09/15/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
While it is not necessary for the applicant to submit an information disclosure statement that lists the prior art cited by the examiner in the parent application for the continuing application claiming the benefit under 35 U.S.C. 120 to said parent application (other than an international application that designated the U.S.), the information will not be printed on the patent issuing from the continuing application unless cited by the Applicant on an IDS or by the Examiner for the present application. See MPEP 609.02. While the Examiner has reviewed the references of the parent application(s), the Examiner has not verified that all of the references listed in the parent application(s) appear on the present IDS.
Claim Objections
Claim(s) 13-16 and 25-27 is/are objected to because of the following informalities:  
As to claim 13,
 the semicolon in the first line should instead be a comma for consistency with the remainder of the claims.
As to claim 25,
 the Examiner objects to the inconsistency with the remainder of the claim due to an absent comma in the first line.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Double Patenting
 A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim(s) 1-27* is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 1-27 of prior U.S. Patent No. 10809235. This is a statutory double patenting rejection.
*The Examiner notes that instant claims 7 and 13 have non-patentable distinctions (extra space and punctuation differences; see related claim objection for claim 13), and reference claim 23 has the inclusion of the adjective “first” in the last limitation which appears to be incorrectly entered by an LIE as it is contrary to the Examiner’s Amendment thereof; in the event that these issues or other such minor differences (such as claim renumbering) are persuasively argued as rising to the level of the claims being not “identical”, the claims are at least still considered as being not patentably distinct from each other based on rejection on the ground of nonstatutory double patenting. Additional details found in the table below: 

Double Patenting Analysis Table
17/020,884
(instant)
US 10809235 B2
(reference)
Analysis of instant claim & reference claim
1. A system, comprising: a first transducer; a second transducer; and a processor communicatively coupled to the first and second transducers, the processor configured to: apply a first single-tone excitation waveform to the first transducer; receive a first echo waveform from the second transducer; apply a second single-tone excitation waveform to the first transducer, wherein the second single-tone excitation waveform is at a different frequency than the first single-tone excitation waveform; receive a second echo waveform from the second transducer; determine a peak response frequency based in part on an amplitude of the received first echo waveform and an amplitude of the received second echo waveform; determine a first frequency and a second frequency based in part on the determined peak response frequency, wherein the first frequency is at a lower frequency than the peak response frequency and the second frequency is at a higher frequency than the peak response frequency; apply a two-tone excitation waveform to the first transducer, the excitation waveform comprising a first portion at the first frequency and a second portion at the second frequency; receive a received echo waveform from the second transducer; and determine a value indicative of fluid flow velocity based on correlating the received echo waveform to the two-tone excitation waveform.
1. A system, comprising: a first transducer; a second transducer; and a processor communicatively coupled to the first and second transducers, the processor configured to: apply a first single-tone excitation waveform to the first transducer; receive a first echo waveform from the second transducer; apply a second single-tone excitation waveform to the first transducer, wherein the second single-tone excitation waveform is at a different frequency than the first single-tone excitation waveform; receive a second echo waveform from the second transducer; determine a peak response frequency based in part on an amplitude of the received first echo waveform and an amplitude of the received second echo waveform; determine a first frequency and a second frequency based in part on the determined peak response frequency, wherein the first frequency is at a lower frequency than the peak response frequency and the second frequency is at a higher frequency than the peak response frequency; apply a two-tone excitation waveform to the first transducer, the excitation waveform comprising a first portion at the first frequency and a second portion at the second frequency; receive a received echo waveform from the second transducer; and determine a value indicative of fluid flow velocity based on correlating the received echo waveform to the two-tone excitation waveform.
No discernable difference.
2. The system of claim 1, wherein the two-tone excitation waveform comprises the first portion then the second portion, or the second portion then the first portion.
2. The system of claim 1, wherein the two-tone excitation waveform comprises the first portion then the second portion, or the second portion then the first portion.
No discernable difference.
3. The system of claim 1, wherein the first single-tone excitation waveform comprises a continuous sinusoidal signal.
3. The system of claim 1, wherein the first single-tone excitation waveform comprises a continuous sinusoidal signal.
No discernable difference.
4. The system of claim 1, wherein the processor is further configured to: apply a first set of pulses as the first portion; and apply a second set of pulses as the second portion.
4. The system of claim 1, wherein the processor is further configured to: apply a first set of pulses as the first portion; and apply a second set of pulses as the second portion.
No discernable difference.
5. The system of claim 1, wherein the peak response frequency is a maximum amplitude response.
5. The system of claim 1, wherein the peak response frequency is a maximum amplitude response.
No discernable difference.
6. The system of claim 5, wherein each of the first frequency and the second frequency corresponds to an amplitude at a predetermined reduced value of the maximum amplitude.
6. The system of claim 5, wherein each of the first frequency and the second frequency corresponds to an amplitude at a predetermined reduced value of the maximum amplitude.
No discernable difference.
7. The system of claim 5, wherein each of the first frequency and the second frequency corresponds to an amplitude reduced approximately 3dB from the maximum amplitude.
7. The system of claim 5, wherein each of the first frequency and the second frequency corresponds to an amplitude reduced approximately 3 dB from the maximum amplitude.
“3db” is patentably the same as “3 db”.
8. The system of claim 1, wherein the processor is configured to: determine an absolute time of flight between the applying of the two-tone excitation waveform and the receiving of the received echo waveform.
8. The system of claim 1, wherein the processor is configured to: determine an absolute time of flight between the applying of the two-tone excitation waveform and the receiving of the received echo waveform.
No discernable difference.
9. The system of claim 8, wherein the processor is configured to measure 38TI-7663 8APATENT a plurality of correlation measures between the two-tone excitation waveform and the received echo waveform.
9. The system of claim 8, wherein the processor is configured to measure a plurality of correlation measures between the two-tone excitation waveform and the received echo waveform.
No discernable difference.
10. The system of claim 8, wherein the processor is configured to: measure a first plurality of correlation measures between a first instance of an excitation waveform and a respective first received echo waveform; and measure a second plurality of correlation measures between a second instance of an excitation waveform and a respective second echo waveform, wherein the second plurality of correlation measures is lesser than the first plurality of correlation measures.
10. The system of claim 8, wherein the processor is configured to: measure a first plurality of correlation measures between a first instance of an excitation waveform and a respective first received echo waveform; and measure a second plurality of correlation measures between a second instance of an excitation waveform and a respective second echo waveform, wherein the second plurality of correlation measures is lesser than the first plurality of correlation measures.
No discernable difference.
11. The system of claim 8, wherein the processor is configured to: measure a first plurality of correlation measures between a first instance of a pulse train of the two-tone excitation waveform and a respective first received echo waveform; and measure a second plurality of correlation measures between a second instance of a pulse train of the two-tone excitation waveform and a respective second received echo waveform, wherein the second plurality of correlation measures is at least 90% lesser than the first plurality of correlation measures.
11. The system of claim 8, wherein the processor is configured to: measure a first plurality of correlation measures between a first instance of a pulse train of the two-tone excitation waveform and a respective first received echo waveform; and measure a second plurality of correlation measures between a second instance of a pulse train of the two-tone excitation waveform and a respective second received echo waveform, wherein the second plurality of correlation measures is at least 90% lesser than the first plurality of correlation measures.
No discernable difference.
12. The system of claim 1: 39TI-7663 8APATENT wherein the first transducer is configured to produce a first transmitted signal in response to the two-tone excitation waveform; wherein the second transducer is configured to produce the received echo waveform in response to the first transmitted signal; and wherein the processor is configured to determine an absolute time of flight between the applying of the two-tone excitation waveform and the receiving of the received echo waveform.
12. The system of claim 1: wherein the first transducer is configured to produce a first transmitted signal in response to the two-tone excitation waveform; wherein the second transducer is configured to produce the received echo waveform in response to the first transmitted signal; and wherein the processor is configured to determine an absolute time of flight between the applying of the two-tone excitation waveform and the receiving of the received echo waveform.
No discernable difference.
13. The system of claim 12; wherein the two-tone excitation waveform comprises a first two-tone excitation waveform and the received echo waveform comprises a first received echo waveform; wherein the processor is configured to apply a second two-tone excitation waveform comprising the first portion at the first frequency and the second portion at the second frequency to excite the second transducer, wherein the second transducer is configured to produce a second transmitted signal in response to the second two- tone excitation waveform; and wherein the first transducer is configured to produce a second received echo waveform in response to the second transmitted signal, and the processor is configured to receive the second received echo waveform from the first transducer.
13. The system of claim 12, wherein the two-tone excitation waveform comprises a first two-tone excitation waveform and the received echo waveform comprises a first received echo waveform; wherein the processor is configured to apply a second two-tone excitation waveform comprising the first portion at the first frequency and the second portion at the second frequency to excite the second transducer, wherein the second transducer is configured to produce a second transmitted signal in response to the second two-tone excitation waveform; and wherein the first transducer is configured to produce a second received echo waveform in response to the second transmitted signal, and the processor is configured to receive the second received echo waveform from the first transducer.
Semicolon in instant claim 13 preamble is objected to and correctable to be a semicolon.
Not a patentable distinction.
14. The system of claim 13, wherein the processor is configured to determine an absolute time of flight between the applying of the second two-tone excitation waveform and the receiving of the second received echo waveform.
14. The system of claim 13, wherein the processor is configured to determine an absolute time of flight between the applying of the second two-tone excitation waveform and the receiving of the second received echo waveform.
No discernable difference.
15. The system of claim 14, wherein the processor is configured to determine a relative time of flight based on the first received echo waveform and the second received echo waveform.
15. The system of claim 14, wherein the processor is configured to determine a relative time of flight based on the first received echo waveform and the second received echo waveform.
No discernable difference.
16. The system of claim 15, wherein the processor is configured to determine a rate of flow between the first transducer and the second transducer in response to: (i) the absolute time of flight between the applying of the first excitation waveform and the receiving of the first received echo waveform; (ii) the absolute time of flight between the applying of the second excitation waveform and the receiving of the second received echo waveform; and (iii) the relative time of flight based on the first received echo waveform and the second received echo waveform.
16. The system of claim 15, wherein the processor is configured to determine a rate of flow between the first transducer and the second transducer in response to: (i) the absolute time of flight between the applying of the first excitation waveform and the receiving of the first received echo waveform; (ii) the absolute time of flight between the applying of the second excitation waveform and the receiving of the second received echo waveform; and (iii) the relative time of flight based on the first received echo waveform and the second received echo waveform.
No discernable difference.
17. The system of claim 1, wherein the processor is configured to: estimate a maximum amplitude response at a corresponding frequency of the first and second transducers; 41TI-7663 8APATENT determine the first frequency lower than the corresponding frequency of the first and second transducers; and determine the second frequency higher than the corresponding frequency of the first and second transducers.
17. The system of claim 1, wherein the processor is configured to: estimate a maximum amplitude response at a corresponding frequency of the first and second transducers; determine the first frequency lower than the corresponding frequency of the first and second transducers; and determine the second frequency higher than the corresponding frequency of the first and second transducers.
No discernable difference.
18. A method, comprising: applying a first single-tone excitation waveform to a first transducer; receiving a first echo waveform from a second transducer; applying a second single-tone excitation waveform to the first transducer, wherein the second single-tone excitation waveform is at a different frequency than the first single-tone excitation waveform; receiving a second echo waveform from the second transducer; determining a peak response frequency based in part on an amplitude of the first echo waveform and an amplitude of the second echo waveform; determining a first frequency and a second frequency based in part on the determined peak response frequency, wherein the first frequency is at a lower frequency than the peak response frequency and the second frequency is at a higher frequency than the peak response frequency; 42TI-7663 8APATENT applying a two-tone excitation waveform to the first transducer, the excitation waveform comprising a first portion at the first frequency and a second portion at the second frequency; receiving a received echo waveform from the second transducer; and determining a value indicative of fluid flow velocity based on correlating the received echo waveform to the two-tone excitation waveform.
18. A method, comprising: applying a first single-tone excitation waveform to a first transducer; receiving a first echo waveform from a second transducer; applying a second single-tone excitation waveform to the first transducer, wherein the second single-tone excitation waveform is at a different frequency than the first single-tone excitation waveform; receiving a second echo waveform from the second transducer; determining a peak response frequency based in part on an amplitude of the first echo waveform and an amplitude of the second echo waveform; determining a first frequency and a second frequency based in part on the determined peak response frequency, wherein the first frequency is at a lower frequency than the peak response frequency and the second frequency is at a higher frequency than the peak response frequency; applying a two-tone excitation waveform to the first transducer, the excitation waveform comprising a first portion at the first frequency and a second portion at the second frequency; receiving a received echo waveform from the second transducer; and determining a value indicative of fluid flow velocity based on correlating the received echo waveform to the two-tone excitation waveform.
No discernable difference.
19. The method of claim 18, wherein: the first portion comprises a first set of pulses; and the second portion comprises a second set of pulses.
19. The method of claim 18, wherein: the first portion comprises a first set of pulses; and the second portion comprises a second set of pulses.
No discernable difference.
20. The method of claim 18, wherein the peak response frequency is a maximum amplitude response.
27. The method of claim 18, wherein the peak response frequency is a maximum amplitude response.
Claim numbering offset here and hereafter by reordering; not a patentable distinction.
21. The method of claim 19, and further comprising: determining an absolute time of flight between the two-tone excitation waveform and the received echo waveform.
20. The method of claim 19 and further comprising: determining an absolute time of flight between the two-tone excitation waveform and the received echo waveform.
Insertion of comma is not a patentable difference.
22. The method of claim 21, wherein the two-tone excitation waveform comprises a pulse train, and wherein the correlating the received echo waveform to 43TI-7663 8APATENT the two-tone excitation waveform comprises measuring a plurality of correlation measures between the pulse train and the received echo waveform.
21. The method of claim 20, wherein the two-tone excitation waveform comprises a pulse train, and wherein the correlating the received echo waveform to the two-tone excitation waveform comprises measuring a plurality of correlation measures between the pulse train and the received echo waveform.
No further discernable differences.
23. The method of claim 22 and further comprising adjusting a transmission parameter in response to a peak to side lobe measure.
22. The method of claim 21 and further comprising adjusting a transmission parameter in response to a peak to side lobe measure.
No further discernable differences.
24. The method of claim 19: wherein the first transducer produces a first transmitted signal in response to the two-tone excitation waveform; further comprising: producing the received echo waveform, at the second transducer, in response to the first transmitted signal; and determining an absolute time of flight between the applying of the two-tone excitation waveform and the receiving of the received echo waveform.
23. The method of claim 19: wherein the first transducer produces a first transmitted signal in response to the two-tone excitation waveform; further comprising: producing the received echo waveform, at the second transducer, in response to the first transmitted signal; and determining an absolute time of flight between the applying of the two-tone excitation waveform and the receiving of the first received echo waveform
Inclusion of the word “first” for “the first received echo waveform” in the patent is contrary to the Examiner’s Amendment on file, see Allowance dated 06/17/2020 page 10. As best understood, there is no patentable distinction.
25. The method of claim 24 wherein the received echo waveform comprises a first received echo waveform, wherein the two-tone excitation waveform comprises a first pulse train having a first set of pulses corresponding to the first portion and a second set of pulses corresponding to the second portion, and further comprising: 44TI-7663 8APATENT applying a second pulse train comprising the first set of pulses and the second set of pulses to excite the second transducer, wherein the second transducer produces a second transmitted signal in response to the second pulse train; and wherein the first transducer produces a second received echo waveform in response to the second transmitted signal.
24. The method of claim 23, wherein the received echo waveform comprises a first received echo waveform, wherein the two-tone excitation waveform comprises a first pulse train having a first set of pulses corresponding to the first portion and a second set of pulses corresponding to the second portion, and further comprising: applying a second pulse train comprising the first set of pulses and the second set of pulses to excite the second transducer, wherein the second transducer produces a second transmitted signal in response to the second pulse train; and wherein the first transducer produces a second received echo waveform in response to the second transmitted signal.
Absence of comma is not a patentable distinction.
26. The method of claim 25, further comprising determining an absolute time of flight between the second pulse train and the second received echo waveform.
25. The method of claim 24, further comprising determining an absolute time of flight between the second pulse train and the second received echo waveform.
No further discernable differences.
27. The method of claim 26, further comprising determining a relative time of flight based on the first received echo waveform and the second received echo waveform.
26. The method of claim 25, further comprising determining a relative time of flight based on the first received echo waveform and the second received echo waveform.
No further discernable differences.

The Double Patenting Rejections will not be held in abeyance.
A terminal disclaimer cannot be filed to obviate a statutory double patenting rejection.
	
Allowable Subject Matter
The Examiner notes that an updated prior art search and consideration of the IDS has found no art for a prior art rejection; the allowable subject matter of the aforementioned USPN is (re)confirmed.
Conclusion
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant is welcome to an interview.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856